Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 recites “a thermal expansion start temperature of the expanded graphite is greater than or equal to an extrusion temperature of the base polymer”. However, there are no examples where this occurs in the instant disclosure. In the first example the expanded graphite has a thermal expansion starting temperature of 200oC while the extrusion temperature is from 160oC to 240oC (pg. 35). Therefore, the extrusion temperature is a higher temperature than the expansion temperature of graphite. The instant disclosure compares this to an example where the oC and the extrusion temperature is from 160oC to 240oC (pg. 38). It is unclear how the first example shows expanded graphite with a thermal expansion start temperature that is greater than or equal to the extrusion temperature while the second example does not considering 200oC and 180oC are both great than the inlet temperature of 160oC and less than the outlet temperature of 240oC. No other examples are provided showing what temperatures the extrusion process can happen at or with the expanded graphite with a thermal expansion starting temperature of greater than 200oC. 
Claim 9 recites “…thermal expansion start temperature of the expanded graphite is greater than or equal to about 200oC”; however, no examples are shown where the expanded graphite has a temperature above 200oC. In light of the lack of description for claims 8-9 one of ordinary skill in the art would not know what thermal expansion starting temperature of the expanded graphite would work while still creating the disclosure composite. Furthermore, finding this temperature and an extrusion temperature that still creates the resin would involve significantly more than routine experimentation. Therefore, the description does not clearly allow persons of ordinary skill in the art to create the claimed composite of claims 8-9 and one of ordinary skill in the art would have to engage in undue experimentation in order to make and use applicants claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The term “about” in claims 1 and 12-15 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The instant disclosure defines about as within one or more standard deviations (pg.7-8). Therefore “about” is not limited because the amount of standard deviations is infinite and therefore can include any number and a skilled artisan would not understand the scope of the claim (e.g. to avoid infringing upon Applicant’s invention). Therefore, the claim is indefinite.
Claims 2-11 and 16-20 are rejected for depending on rejected independent claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, 10-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Abu-Isa et al. (US 2005/0170238) in view of Akio et al. (JPH 08302202A).
Regarding claim 1, Abu-Isa teaches a battery case comprising: 
	a container 12 configured to accommodate an electrode assembly
	wherein the container 12 comprises a bottom wall 14 and a plurality of side walls 16, the bottom wall and the side walls are integrated to have an open side opposed to the bottom wall and to provide a space for accommodating the electrode assembly (P18; Fig. 2)
	the container comprises a composite, or flame-retardant polymeric material comprising a base polymer and polymers of additive (P19) and an inorganic moisture absorbent, or water-vapor generating agent that induces intumescence, expanded graphite (P25) and a phosphorous containing compound (P25) each of which are dispersed in the base polymer (P20-22). 

Akio teaches also including red phosphorous (in addition to the base polymer, expanded graphite, and phosphorous compound) to achieve a higher degree of flame retardance and low smoke emission compared to compositions not using red phosphorous (P26-27)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include red phosphorous, as taught by Akio, in the composite of Abu-Isa to achieve a higher degree of flame retardance and lower smoke emission. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
Modified Abu-Isa is silent in teaching the battery case has a water vapor transmittance rate measured at about 38 *C under relative humidity of about 100 % according to ISO 15106 or ASTM F1249 of less than about 0.07 gram per square meter per day and flame 15retardancy of V-0 measured according to UL (Underwriter's Laboratories)-94; however, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). [T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." 
Therefore, the battery case with the composition of modified Abu-Isa will inherently have a water vapor transmittance rate measured at about 38 *C under relative humidity of about 100 % according to ISO 15106 or ASTM F1249 of less than about 0.07 gram per square meter per day and flame 15retardancy of V-0 measured according to UL (Underwriter's Laboratories)-94. 
Regarding claim 2, modified Abu-Isa teaches the base polymer comprises a polyethylene (P21). 
Regarding claim 3, modified Abu-Isa teaches that the base polymer may comprise a polyolefin (P22).
Regarding claim 4, modified Abu-Isa teaches the polyolefin comprises a high-density polyolefin (P22). 
Regarding claim 6, modified Abu-Isa teaches the inorganic moisture absorbent comprises MgO, or magnesia (P26). 
Regarding claim 7, modified Abu-Isa teaches the inorganic moisture absorbent comprises MgO, or magnesia (P26).
Regarding claim 8, claim 8 is a product-by-process claim.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.” Therefore, because the disclosure (PGPUB US 2020/0168859) teaches when this product by process limitation is not met the article will have no flame retardancy (P120), and modified Abu-Isa teaches the article is flame-retardant (P9) it is assumed this process is met and thus the applicants process is not given patentable weight in the claims. 
Regarding claim 10, modified Abu-Isa teaches the composite further comprises a moisture barrier material that is a fiber shaped material (P28). 
Regarding claim 11, modified Abu-Isa teaches the moisture barrier material comprises glass fiber (P28). 
Regarding claim 12, modified Abu-Isa teaches the base polymer, or polymers are included in an amount of at least 50 wt% based on a total weight of the composite (P22. 24; claim 6). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05- I
Regarding claim 13, modified Abu-Isa teaches the inorganic moisture absorbent is included in an amount of less than 30 wt%, wherein the inorganic moisture absorbent or water-vapor generating agent is in an amount of 5-25 wt% of the additive which is in an amount of 10-50 wt% of the composition and therefore less than 12.5 wt% (P22. 26; claims 6.10).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05- I
claim 14, modified Abu-Isa teaches the expanded graphite is included in an amount of less than 30 wt%, wherein the expanded graphite is in an amount of 5-25 wt% (less when mixed with magnesia) of the additive which is in an amount of 10-50 wt% of the composition and therefore less than 12.5 wt% (P22. 26; claims 6.10).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05- I
Regarding claim 15, modified Abu-Isa in view of Akio teaches including the red phosphorous in an amount of less than 20 wt% based on the weight of the composite to have a high degree of flame retardance (P26. 29). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05- I
Regarding claim 16, modified Abu-Isa teaches the container comprises a plurality of cells (P18) and a plurality of cell compartments separated by at least one partition wall disposed inside the space, or the internal structural components 22 forms a partition wall which divides the container interior space for the plurality of cells 18 into a plurality of cell compartments (P18-19; Fig. 2)
Regarding claim 19, modified Abu-Isa teaches a battery comprising the battery case of claim 1, and an electrode assembly comprising a positive electrode and a negative electrode, or electrodes accommodated in the container of the battery case (P18-19). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Abu-Isa in view of Akio as applied to at least claim 1 above, and further in view of Papazoglou et al. (US 2011/0065845).
claim 5, modified Abu-Isa teaches that while a halogen-free composition is desirable with regards to environmental safety, a small amount may be included because they are highly effective in quenching fires (P29-30). 
Modified Abu-Isa is silent in teaching the base polymer further comprises polytetrafluoroethylene (PTFE), polyvinylidene fluoride (PVDF), and/or polychlorotrifluoroethylene (PCTFE); however, Papazoglou, in a similar field of endeavor related to fire retardant composites with a polymer, phosphorous component and moisture absorbent material (P6-10) also teaches that while a halogen-free composition is preferable, including fluorinated polymers as anti-drip agents in the composition in small amounts (P20. 35). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the PTFE of Papazoglou to prevent dripping, in the composite of modified Abu-Isa. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Abu-Isa in view of Akio as applied to at least claim 1 above, and further in view Krassowski, D. W., D. A. Hutchings, and S. P. Qureshi. "Expandable Graphite Flake as an Additive for a New Flame Retardant Resin." GrafTech International Holdings Inc (2012).
Regarding claim 9, modified Abu-Isa teaches the base polymer comprises a high density polyethylene (P22) and expanded graphite (P26). Modified Abu-Isa is silent in teaching the expanded graphite has a temperature greater than or equal to about 200oC; however, Krassowski, teaches that expandable graphite is frequently used as an additive for flame retardant resins (pg. 1). 
Krassowski teaches thermal expansion starts at a temperature of 170oC to 350oC (pg. 3;Figure 3) and this increases flame retardant effectiveness (pg. 10). 
oC to 350oC for increased flame retardant effectiveness.   In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05- I
Claims 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Abu-Isa in view of Akio as applied to at least claim 1 above, and further in view of Siga et al. (US 4,724,190). 
Regarding claim 17, modified Abu-Isa teaches the battery case further comprises a lid, or cover portion 20 configured to cover at least a portion of the open side of the container, or base portion 12 and having, or holding within terminals (P18-20; Fig. 1-3). 
Modified Abu-Isa is silent in teaching the lid comprises on it at least one of a positive terminal and a negative terminal, but teaches the polymeric composition forms a safer, stronger more durable battery case (P8). 
Siga, in a similar field of endeavor related to battery cases, teaches a battery case comprising a lid configured to cover at least a portion of an open side of a container wherein the container comprises a bottom wall and plurality of side walls, the bottom wall and side walls integrated to have an open side opposed to the bottom wall to provide a space for accommodating an electrode space wherein the lid comprises at least one of a positive terminal and a negative terminal (Col. 1 [37-52]; Col 11 [41-60]; Col. 13 [30-53]) . Siga teaches the container and cover can be made of the same material which can be a thermoplastic or resin not limited to polypropylene (Col. 13 [30-53]; Col. 15 [33-41]). 
 KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Regarding claim 18, modified Abu-Isa teaches the lid comprises the same composite as the container (P19). 
Regarding claim 20, modified Abu-Isa teaches the electrode assembly is for a rechargeable lithium battery (P7. 17). 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Amanda Rosenbaum/            Examiner, Art Unit 1729        

/ULA C RUDDOCK/            Supervisory Patent Examiner, Art Unit 1729